       Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 1 of 24




1    Victoria Lopez – 330042
     Christine K Wee – 028535
2
     ACLU FOUNDATION OF ARIZONA
3    3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
4    Telephone: (602) 650-1854
5    Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
6
     Joshua A. Block*
7
     Leslie Cooper*
8    AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
9    New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Freimuth*
14
     Nicholas Reddick*
15   Jordan C. Wall*
     Victoria A. Sheets*
16   Justin Garbacz*
17   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
18   New York, New York 10019
     Telephone: (212) 728-8000
19
     Facsimile: (212) 728-8111
20   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
21   E-Mail: nreddick@willkie.com
22   E-Mail: jwall@willkie.com
     E-Mail: vsheets@willkie.com
23   E-Mail: jgarbacz@willkie.com
     *Admitted Pro hac vice
24

25   Attorneys for Plaintiff Russell B. Toomey
26
27

28
          Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 2 of 24




1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                      DISTRICT OF ARIZONA
6
     Russell B. Toomey,
7                                                     Case No.19-cv-00035-TUC-RM (LAB)
                         Plaintiff,
8
     v.
9                                                     PLAINTIFF’S NOTICE OF
     State of Arizona; Arizona Board of Regents,      SUBPOENA
10
     D/B/A University of Arizona, a governmental
11   body of the State of Arizona; et al.,
12
                          Defendants.
13

14           PLEASE TAKE NOTICE that, pursuant to the Federal Rules of Civil Procedure Rules
15   34(c) and 45 (together, the “Rules”), Plaintiff Russell B. Toomey, on behalf of himself and
16   the certified Classes, by his attorneys the ACLU Foundation of Arizona, the American Civil
17   Liberties Union Foundation, and Willkie Farr & Gallagher LLP, have issued the attached
18   subpoena commanding the production of certain documents by, and will cause such
19   subpoena to be served upon:
20                 U.S. Department of Veterans Affairs
21                 Office of General Counsel
                   810 Vermont Ave., NW
22                 Washington, DC 20420
23

24           Dated: July 2, 2021.
25

26
27

28
     Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 3 of 24




1

2                              ACLU FOUNDATION OF ARIZONA
3
                               By /s/ Christine Wee
4                                  Victoria Lopez - 330042
                                   Christine K. Wee - 028535
5                                  3707 North 7th Street, Suite 235
6                                  Phoenix, Arizona 85014

7                              AMERICAN CIVIL LIBERTIES
                               UNION FOUNDATION
8
                                  Joshua A. Block*
9                                 Leslie Cooper*
                                  125 Broad Street, Floor 18
10                                New York, New York 10004
11
                               WILLKIE FARR & GALLAGHER LLP
12                                Wesley R. Powell*
                                  Matthew S. Freimuth*
13
                                  Nicholas Reddick*
14                                Jordan C. Wall*
                                  Victoria A. Sheets*
15                                Justin Garbacz*
16                                787 Seventh Avenue
                                  New York, New York 10019
17
                               *admitted pro hac vice
18                             Attorneys for Plaintiff Russell B. Toomey
19

20

21

22

23

24

25

26
27

28
                                          2
      Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 4 of 24




1                                 CERTIFICATE OF SERVICE
2           I hereby certify that on July 2, 2021, I electronically transmitted the attached
3    document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
4    will be sent by email to all parties by operation of the Court’s electronic filing system.
5                                       /s/ Christine K. Wee
                                        Christine K. Wee
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   3
                  Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 5 of 24
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ


                                        81,7('67$7(6',675,&7&2857
                                                                           IRUWKH
                                                             District of Arizona
                                                       BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                       Russell B. Toomey
                               3ODLQWLII
                                  Y                                                   &LYLO$FWLRQ1R 4:19-cv-00035 (RM/LAB)
                    State of Arizona, et. al.

                              'HIHQGDQW

                        68%32(1$72352'8&('2&80(176,1)250$7,21252%-(&76
                          25723(50,7,163(&7,212)35(0,6(6,1$&,9,/$&7,21

 7R                                       U. S. Department of Veterans Affairs, Office of General Counsel
                                                   810 Vermont Ave., NW, Washington, DC 20420
                                                        1DPHRISHUVRQWRZKRPWKLVVXESRHQDLVGLUHFWHG

       ✔
       u 3URGXFWLRQ<28$5(&200$1'('WRSURGXFHDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWKHIROORZLQJ
GRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUREMHFWVDQGWRSHUPLWLQVSHFWLRQFRS\LQJWHVWLQJRUVDPSOLQJRIWKH
PDWHULDO SEE ATTACHMENT



  3ODFH ACLU Foundation of Arizona, c/o Christine K Wee,                                'DWHDQG7LPH
           3707 North 7th Street, Suite 235, Phoenix, Arizona                                               July 16, 2021 5:00 pm
           85014

     u ,QVSHFWLRQRI3UHPLVHV<28$5(&200$1'('WRSHUPLWHQWU\RQWRWKHGHVLJQDWHGSUHPLVHVODQGRU
RWKHUSURSHUW\SRVVHVVHGRUFRQWUROOHGE\\RXDWWKHWLPHGDWHDQGORFDWLRQVHWIRUWKEHORZVRWKDWWKHUHTXHVWLQJSDUW\
PD\LQVSHFWPHDVXUHVXUYH\SKRWRJUDSKWHVWRUVDPSOHWKHSURSHUW\RUDQ\GHVLJQDWHGREMHFWRURSHUDWLRQRQLW

  3ODFH                                                                                'DWHDQG7LPH



       7KHIROORZLQJSURYLVLRQVRI)HG5&LY3DUHDWWDFKHG±5XOH F UHODWLQJWRWKHSODFHRIFRPSOLDQFH
5XOH G UHODWLQJWR\RXUSURWHFWLRQDVDSHUVRQVXEMHFWWRDVXESRHQDDQG5XOH H DQG J UHODWLQJWR\RXUGXW\WR
UHVSRQGWRWKLVVXESRHQDDQGWKHSRWHQWLDOFRQVHTXHQFHVRIQRWGRLQJVR

'DWH       July 2, 2021

                                   &/(5.2)&2857
                                                                                            25
                                                                                                                      /s/ Christine Wee
                                            6LJQDWXUHRI&OHUNRU'HSXW\&OHUN                                         $WWRUQH\¶VVLJQDWXUH


 7KHQDPHDGGUHVVHPDLODGGUHVVDQGWHOHSKRQHQXPEHURIWKHDWWRUQH\UHSUHVHQWLQJ QDPHRISDUW\ Plaintiff, Russell B.
Toomey                                                                   ZKRLVVXHVRUUHTXHVWVWKLVVXESRHQDDUH
Christine K Wee, 3707 North 7th Street, Suite 235, Phoenix, Arizona 85014, CWee@acluaz.org, 602-773-6024

                               1RWLFHWRWKHSHUVRQZKRLVVXHVRUUHTXHVWVWKLVVXESRHQD
,IWKLVVXESRHQDFRPPDQGVWKHSURGXFWLRQRIGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUWDQJLEOHWKLQJVRUWKH
LQVSHFWLRQRISUHPLVHVEHIRUHWULDODQRWLFHDQGDFRS\RIWKHVXESRHQDPXVWEHVHUYHGRQHDFKSDUW\LQWKLVFDVHEHIRUH
LWLVVHUYHGRQWKHSHUVRQWRZKRPLWLVGLUHFWHG)HG5&LY3 D  
           Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 6 of 24



 1                                        SCHEDULE A
 2                              REQUESTS FOR PRODUCTION1
 3       1. All documents (including, but not limited to, actuarial or other financial reports,
 4          memoranda, budgets, presentations, projections, estimates or analyses) concerning:
 5             a. the costs (both per annum and per service/treatment) of providing any form
 6                 of treatment of gender dysphoria under the VA Health Plan;
 7       2. All documents (including, but not limited to, actuarial or other financial reports,
 8          memoranda, budgets, presentations, projections, estimates or analyses) concerning
 9             a. the costs (both per annum and per service/treatment) of providing any form
10                 of treatment of gender dysphoria generally, including under any other VA
11                 Health Plan maintained by You or Your other clients/customers;
12             b. the fiscal impact, including potential or actual aggregate and net costs (or
13                 savings), of adding, implementing, enforcing, amending, or eliminating any
14                 treatment of gender dysphoria; and
15             c. any legal or regulatory implications or requirements concerning
16                 implementing, enforcing, amending, or eliminating any treatment of gender
17                 dysphoria.
18

19
20

21

22

23

24

25

26
     1
      These requests are subject to the Definitions and Instructions listed in Exhibits 1 and 2,
27   and Exhibit 3, which are also attached.
28
           Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 7 of 24



 1                                            EXHIBIT 1
 2                                          DEFINITIONS
 3          1.     The term “communication,” as used herein, means the transmittal of
 4   information (in the form of facts, ideas, inquiries, or otherwise), whether orally or in
 5   writing, or by any other means or medium.
 6          2.     The terms “concerning,” “relating to,” “referring to,” “arising out of,”
 7   “discussing,” and their cognates are to be understood in their broadest sense and each
 8   means concerning, constituting, identifying, evidencing, summarizing, commenting upon,
 9   referring to, relating to, arising out of, describing, digesting, reporting, listing, analyzing,
10   studying, discussing, stating, setting forth, reflecting, interpreting, concerning, recording,
11   including, negating, manifesting, containing or comprising the subject matter identified.
12          3.     The terms “describe” and “description,” as used herein, mean to give a
13   detailed written account or representation of the subject matter – including, but not limited
14   to, when used with respect to any act, action, accounting, activity, audit, practice, process,
15   occurrence, occasion, course of conduct, happening, negotiation, relationship, scheme,
16   communication, conference, discussion, development, circumstances, service, transaction,
17   instance, incident, or event – setting forth the following: (a) its general nature; (b) the time
18   and place thereof; (c) a chronological account setting forth each element thereof, what such
19   element consisted of and what transpired as part thereof; (d) the identity (as defined herein)
20   of each person who performed any function or had any role in connection therewith (i.e.,
21   speaker, participant, contributor of information, witness, etc.) or who has any knowledge
22   thereof, together with a description of such person’s function, role or knowledge; (e) the
23   identity (as defined herein) of each document that refers thereto or that was used, referred
24   to or prepared in the course of or as a result thereof; and (f) the identity (as defined herein)
25   of each oral communication that was a part thereof or referred thereto.
26          4.     The terms “document” and “documents” shall have the broadest meaning
27   allowable under the Rules and applicable case law, and shall include without limitation,
28
                                                   -2-
          Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 8 of 24



 1   electronically stored information and written, printed, typed, recorded, or graphic matter
 2   of every kind and description, both originals and copies and all attachments and appendices
 3   thereto. Without limiting the foregoing, the terms “document” and “documents” shall
 4   include all agreements, contracts, applications, communications, interoffice or intraoffice
 5   correspondence, books, letters, telegrams, telexes, messages, memoranda, records, reports,
 6   books, summaries, electronic mail, texts, chats, records of telephone conversations or
 7   interviews, summaries or other records of personal conversations, minutes or summaries
 8   or other records of personal meetings and conferences, summaries or other records of
 9   meetings and conferences, summaries, entries, calendars, appointment books, time records,
10   instructions, work assignments, visitor records, forecasts, statistical data, statistical
11   statements, work sheets, drafts, graphs, maps, charts, tables, marginal notations, notebooks,
12   telephone bills or records, bills, statements and records of obligation and expenditure,
13   invoices, lists, journals, advertising, recommendations, files, printouts, compilations,
14   tabulations, purchase orders, receipts, sell orders, confirmations, checks, letters of credit,
15   envelopes or folders or similar containers, vouchers, analyses, studies, surveys, transcripts
16   of hearings, transcripts of testimony, expense reports, microfilm, microfiche, articles,
17   speeches, tape or disc recordings, sound recordings, video recordings, film, tapes,
18   photographs, punch cards, programs, data compilations from which information can be
19   obtained (including matter used in data processing), and other printed, written, handwritten,
20   typewritten, recorded, stenographic, computer-generated, or electronically stored matter
21   (or printouts thereof), however and by whomever produced, prepared, reproduced,
22   disseminated, or made.
23          5.     “Draft(s)” shall mean any formulation, outline, sketch, conceptualization, or
24   version of a document created prior to the final version of that document.
25          6.     The terms “identify,” “specify” and “state” mean to refer to the subject matter
26   by providing a detailed account or description of the subject matter, including, but not
27   limited to, the following:
28
                                                  -3-
     Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 9 of 24



 1    a.   when applicable to a document, to set forth in writing at a minimum and in
 2         the following order: (i) the name of the document; (ii) the nature of the
 3         document (e.g., letter, contract, memorandum) and any other information
 4         (i.e., its title, index or file number) which would facilitate in the identification
 5         thereof; (iii) the date the document was prepared or created; (iv) the identity
 6         of each person who performed any function or had any role in connection
 7         therewith (i.e., author, contributor of information, recipient, etc.) or who has
 8         any knowledge thereof, together with a description of each such person’s
 9         function, role or knowledge; (v) its subject matter and substance, or, in lieu
10         thereof, annex a legible copy of the document to Your answers to these
11         interrogatories; (vi) identification of all persons who are in possession of the
12         original and any copy of the document; (vii) its present location and the
13         identity of its present custodian, or, if its present location and custodian are
14         not known, a descript of its last known disposition; (viii) where a document
15         is other than a paper (i.e., computer or recording tape, microfilm disk,
16         microfiche, etc.), a full description of the tangible thing on which the
17         information is recorded, and the device or the devices needed to read or listen
18         to the document; and (ix) if the document has been destroyed or is otherwise
19         no longer in existence or cannot be found, the reason why such document no
20         longer exists, the identity of the person(s) responsible for document no longer
21         being in existence and the identity of the document’s last custodian.
22    b.   when applicable to a natural person, to set forth in writing at a minimum and
23         in the following order: (i) his/her full name; (ii) his/her present and/or last
24         known business and residence address and telephone number, or an
25         undertaking that the person may be contacted through responding counsel;
26         (iii) his/her present or last known business affiliation; and (iv) his/her present
27         or last known business position (including job title and a description of job
28
                                           -4-
          Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 10 of 24



 1                 functions, duties and responsibilities);
 2          c.     when applicable to any entity or person other than a natural person, to set
 3                 forth in writing at a minimum and in the following order: (i) its full name;
 4                 (ii) the address and telephone number of its principal place of business; (iii)
 5                 the jurisdiction under the laws of which it has been organized or incorporated
 6                 and the date of such organization or incorporation; (iv) the identity of all
 7                 individuals who acted and/or authorized another to act on its behalf in
 8                 connection with the matters referred to; (v) in the case of a corporation, the
 9                 names of its directors and principal officers; and (vi) in the case of an entity
10                 other than a corporation, the identities of its partners or principals or all
11                 individuals who acted or who authorized another to act on its behalf in
12                 connection with the matters referred to;
13          d.     when applicable to an oral communication, to set forth in writing at a
14                 minimum and in the following order: (i) the date, time, place, manner and
15                 substance of such communication; (ii) the identity of all persons who
16                 participated in, listened to, or had access to transcripts or summaries of such
17                 communication or copies thereof; (iii) each such person’s function, role, or
18                 knowledge; and (iv) the identity of all documents which memorialize,
19                 commemorate, summarize, record or directly refer or relate, in whole or in
20                 part, to such communication.
21          7.     The term “including” means “including, but not limited to,” and shall not be
22   construed to limit the scope of any definition or request herein.
23          8.     The term “person” means any natural person, corporation, partnership,
24   proprietorship, association, joint venture, group, governmental or public entity, or any
25   other form or organization of legal entity, and all of their directors, officers, employees,
26   representatives, and agents. The term “person” specifically includes, but is not limited to,
27   any interest or lobbying group, or any employee or representative thereof, such as the
28
                                                  -5-
            Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 11 of 24



 1   Center for Arizona Policy, the Alliance Defending Freedom, the American Legislative
 2   Exchange Council, the Christian Medical and Dental Society, and the Franciscan Alliance,
 3   Inc.
 4           9.    “Defendants” mean Defendants State of Arizona, Arizona Board of Regents,
 5   d/b/a University of Arizona, Ron Shoopman, Larry Penley, Ram Krishna, Bill Ridenour,
 6   Lyndel Manson, Karrin Taylor Robson, Jay Heiler, Fred DuVal, Andy Tobin, and Paul
 7   Shannon and all of their predecessors and successors in interest, and all of their
 8   representatives, attorneys, and agents. The Defendant, State of Arizona, includes the
 9   current and prior administrations of the Office of the Arizona Governor, the Arizona
10   Attorney General’s Office, as well as current and former members and employees of the
11   Arizona Legislature, in their official capacities.
12           10.   The “VA Health Plan” means any current or prior version or iteration of the
13   Health Care Benefits Plan controlled and/or administered by the United States Department
14   of Veterans Affairs.
15           11.   The term “treatment for gender dysphoria” refers to any medical, surgical, or
16   behavioral treatment or services to treat gender dysphoria, gender transition, transition-
17   related care, gender affirmation, or gender reassignment.
18           12.   “You” and “Your” mean the United States Department of Veterans Affairs
19   and its present and former parents, subsidiaries, affiliates, related entities, predecessors,
20   successors, and assignees, and any of their present and former officers, directors,
21   employees, partners, agents, representatives or any other Person acting, or purporting to
22   act, on behalf of any of them.
23

24

25

26
27

28
                                                  -6-
          Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 12 of 24



 1                                           EXHIBIT 2
 2                                        INSTRUCTIONS
 3          1.     If You object to any specific request in whole or in part, state with
 4   particularity each objection, the basis for it, and the categories of information to which the
 5   objection applies. You must respond to any portion of a request to which You do not object.
 6          2.     If You fail to produce a document or provide information requested on the
 7   grounds that such document or information is no longer in Your possession, custody, or
 8   control, You shall state what disposition was made of that document or information,
 9   including, when applicable, the circumstances of any loss or destruction of such document
10   or information.
11          3.     Each document requested should be produced in its entirety without deletion
12   or redactions, except as subject to applicable privileges, regardless of whether You
13   consider the entire document to be responsive to these requests or relevant to the claims.
14          4.     You are required to respond to this Request by drawing upon all materials in
15   Your possession, custody, or control. These sources include, but are not limited to, Your
16   employees, successors, assigns, agents, advisors, accountants, experts, representatives,
17   attorneys and/or consultants, or anyone else acting or purporting to act on Your behalf or
18   remote computing system (such as SharePoint or Gmail) with whom You maintain or
19   maintained an account.
20          5.     If any document requested is withheld on the grounds of privilege or
21   otherwise, You shall provide a log with the following information relating to each
22   document or portion of a document withheld:
23                 a.     the kind of document (e.g., memorandum, letter, notes, etc.);
24                 b.     the date of the document or, if no date appears thereon, the
25                        approximate date the document was prepared;
26                 c.     the identity of the author(s);
27                 d.     the identity of the Person(s) to whom the document is addressed;
28
                                                  -7-
          Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 13 of 24



 1                 e.     the identity of any other recipients of the document that appear on the
 2                        document as having received a copy;
 3                 f.     the identity of any attachments to the documents and whether the
 4                        attachments have been produced;
 5                 g.     the subject matter or the information contained in the document;
 6                 h.     the nature of the privilege or immunity asserted, including the
 7                        attorney and client involved, and the grounds for withholding the
 8                        document; and
 9                 i.     the number of pages of the document.
10   If You fail to set forth a sufficient factual basis for the assertion of any claim of privilege
11   or protection, then any arguable claim or privilege or protection shall be waived.
12   Compliance with the above instructions is not to be construed as an admission by Plaintiff
13   that such privilege or protection is valid, and Plaintiff reserves his right to challenge any
14   purported claim of privilege or protection.
15          6.     If You believe that only a portion of a document is protected by an applicable
16   privilege, the non-privileged portion shall be produced with the allegedly privileged
17   portion redacted and indicated as such. You shall provide the information set forth in
18   Instruction No. 5 for each such redaction. Any attachment to an allegedly privileged
19   document shall be produced unless You also contend that the attachment is privileged, in
20   which case the information required in Instruction No. 5 shall be provided separately for
21   each such attachment.
22          7.     If any documents requested were at one time in existence but no longer are,
23   please so state, specifying in detail for each document: (a) the document type, (b) a specific
24   description of the subject matter of the document, (c) the date upon which the document
25   ceased to exist, (d) the identity of each Person having knowledge of the circumstances
26   under which the document ceased to exist, and (e) the identity of each Person having
27   knowledge or who had knowledge of the contents thereof.
28
                                                   -8-
          Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 14 of 24



 1          8.     Each Request for Production set forth herein is a request for the original (or
 2   copy when the original is not available) of the final version of such document(s), as well
 3   as non-identical copies by reason of notations or markings.
 4          9.     More than one Request for Production set forth herein may call for
 5   production of the same document. The presence of such duplication is not intended and
 6   shall not be interpreted to narrow or limit in any way the scope of each individual Request
 7   for Production set forth herein.
 8          10.    The documents or tangible things produced in response hereto shall be
 9   segregated and clearly marked or labeled so as to correspond to the specific production
10   request to which such documents or tangible things are responsive and are being produced.
11   Alternatively, such documents or tangible things shall be produced as they are kept in the
12   usual course of business, including the production of files from which such documents or
13   tangible things are taken.
14          11.    Information shall not be withheld merely because such information is stored
15   electronically (e.g., word processing files, electronic mail, databases, accounting
16   information, and spreadsheets).
17          12.    In addition to physical documents or objects, each Request for Production set
18   forth herein specifically calls for the production of electronic or magnetic data responsive
19   to the Request, including data that has been deleted.
20          13.    Each Request for Production set forth herein calls for the following methods
21   of production:
22          a.     Hard Copy Documents. (i) All black and white hard copy documents will be
23                 scanned and produced in electronic form. The hard copy documents shall be
24                 converted to a single page TIFF images and produced following the same
25                 protocol set forth herein or otherwise agreed to by the parties. (ii) Images of
26                 all file labels, file headings, and file folders associated with any hard copy
27                 document will be produced with the images of the hard copy documents. (iii)
28
                                                 -9-
     Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 15 of 24



 1          Document breaks for paper documents shall be based on Logical Document
 2          Determination (or “LDD”) rather than on physical document breaks. (iv) The
 3          database load file shall include the following fields: BEGBATES,
 4          ENDBATES,          BEGATTACH,            ENDATTACH,            CUSTODIAN,
 5          REDACTED, and CDVOLUME.
 6    b.    Metadata Fields and Processing. Each of the metadata and coding fields set
 7          forth in Exhibit 3 that can be extracted shall be produced for that document.
 8          The parties are not obligated to manually populate any of the fields in Exhibit
 9          3 if such fields cannot be extracted from a document, with the exception of
10          the following: BEGBATES, ENDBATES, BEGATTACH, ENDATTACH,
11          and CUSTODIAN. The parties will make reasonable efforts to ensure that
12          metadata fields automatically extracted from the documents are correct.
13    c.    TIFFs. Single page Group IV TIFFs should be provided, at least 300 dots per
14          inch (dpi). Single page TIFF images should be named according to the unique
15          bates number, followed by the extension “.TIF”. Original document
16          orientation should be maintained (i.e., portrait to portrait and landscape to
17          landscape).
18    d.    Text Files. For each document originating in electronic format, a separate
19          text file containing the full text of each document should be provided with a
20          file with the TIFF images and a file with the document metadata. Text of
21          native files should be extracted directly from the native file. The text file
22          should be named according to the unique bates number, followed by the
23          extension “.TXT.” The parties agree that the full text and/or OCR of any
24          document will not be contained within a database load file, but rather as a
25          standalone file with each text file containing the text for an entire single
26          document.
27

28
                                          - 10 -
     Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 16 of 24



 1    e.    Database Load Files. An ASCII delimited data file (.txt, .dat, or .csv) that
 2          can be loaded into commercially acceptable database software (e.g.,
 3          Concordance). The first line of each text file must contain a header row
 4          identifying each data field by name. Each document within the database load
 5          file must contain the same number of fields as identified in the header row.
 6    f.    Cross-Reference Image File Registration. An image load file that can be
 7          loaded into commercially acceptable production software (e.g., Opticon,
 8          iPro). Each TIFF in a production must be referenced in the corresponding
 9          image load file. An exemplar load file format is below.
10                 ABC0000001,PROD001,\\IMAGES\001\ABC0000001.tif,Y,,,2
11                 ABC0000002,PROD001,\\IMAGES\001\ABC0000002.tif,,,,
12                 ABC0000003,PROD001,\\IMAGES\001\ABC0000003.tif,Y,,,1
13    g.    Bates Numbering. All images must be assigned a unique and sequential Bates
14          Number. Each party agrees to use the same Bates Numbering format through
15          its entire production unless a new Bates format is necessary, at which point
16          the party using the new Bates Numbering format will inform the other party
17          of the change.
18    h.    Protective Order Designations. Any document(s) determined by the
19          producing party to fall within the scope of a protective order shall have the
20          appropriate level of designated language (i.e., CONFIDENTIAL,
21          ATTORNEYS’ EYES ONLY, OUTSIDE COUNSEL RESTRICTED, etc.)
22          afforded by the protective order endorsed on each TIFF image of said
23          document(s).
24    i.    Native File Productions. The parties agree that when producing a native file,
25          they will include a TIFF image as a placeholder for the file to represent the
26          file in the production set. The TIFF image placeholder for a native file should
27          be branded with a unique Bates number and state “See Native Document” on
28
                                          - 11 -
     Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 17 of 24



 1          the TIFF image. The native file should then be renamed to match the Bates
 2          number assigned to the document with its original file extension. The
 3          filename field produced in the production load file that reflects the original
 4          metadata should maintain the original file name. If a native file falls within
 5          the scope of a protective order (see paragraph (h), above), then the
 6          appropriate designation is to be included in the filename along with the
 7          assigned Bates number (i.e., ABC000001_CONFIDENTIAL.xls).
 8    j.    Microsoft Office files, WordPerfect, and other standard documents (e.g.,
 9          Google Docs and PDF documents). MS Office files, WordPerfect, other
10          standard documents, such as PDF documents, will be converted to single-
11          page TIFF images and produced consistent with the specifications herein. If
12          the document contains comments or tracked changes, then the TIFF images
13          shall be generated to include the comments or track changes contained in the
14          file.
15    k.    Email and attachments. E-mail and attachments should be converted to
16          single-page TIFF images and produced consistent with the specifications
17          provided herein. Attachments shall be processed as separate documents, and
18          the text database load file shall include a field in which the producing party
19          shall identify the production range of all attachments of each e-mail.
20    l.    Microsoft PowerPoint and other Presentation Files. The parties shall process
21          presentations (e.g., MS PowerPoint, Google Presently) to include hidden
22          slides and speaker’s notes by imaging in a way that both the slide and the
23          speaker’s notes display on the TIFF image.
24    m.    Spreadsheets. The parties shall produce spreadsheets (e.g., MS Excel,
25          Google Trix) in native format where available. See paragraph (i) above. If a
26          spreadsheet requires redaction, the parties will use native file redaction
27          applications (e.g., Blackout).
28
                                             - 12 -
     Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 18 of 24



 1    n.    Good Cause for Additional Native Files. If good cause exists to request
 2          production of specified files in native format, then the party may request such
 3          production and provide an explanation of the need for native file review.
 4    o.    Other Documents or Data. If production of certain structured or other
 5          electronic data that is not easily converted to static TIFF images, such as
 6          databases, CAD drawings, GIS data, videos, audio files, websites, social
 7          media, then the parties will meet and confer to discuss an appropriate form
 8          of production.
 9    p.    Social media and other web-based content. The production of social media
10          or other web-based content should be converted to single-page TIFF images
11          and produced consistent with the specifications provided herein. If the social
12          media and/or web-based content cannot be produced in single-page TIFF
13          images, then the parties shall meet and confer to discuss a form of production.
14          Further, the parties will also confer regarding the specific web location of the
15          social media or other web-based content and agree upon the available
16          metadata that can be produced therewith.
17    q.    Color Documents. Parties will produce documents in black and white, unless
18          to do so would alter or obscure the substance of the document. A party may
19          request that a reasonable number of documents be produced in a color format
20          upon review of the other party’s production.in single page JPEG format.
21    r.    Redactions. In the event that a document requires redaction, the parties agree
22          the native file, if applicable, will be excluded from the production. In
23          addition, any redacted text will be omitted from the full text and/or OCR, and
24          any corresponding metadata fields from the production. The TIFF image will
25          readily identify the redactions.
26    s.    Production Media. Documents and electronically stored information (“ESI”)
27          shall be produced on optical media (CD or DVD), external hard drives, or
28
                                          - 13 -
          Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 19 of 24



 1                 via an FTP site, or similar, readily accessible electronic media.
 2          t.     Encryption. Industry-standard encryption tools and practices must be used
 3                 when transferring data between parties. Passwords must be at least 8
 4                 characters with a mix of character sets and sent in a separate communication
 5                 from the encrypted data.
 6   Among other places, You shall search for electronic documents stored on all servers,
 7   networks, hard drives, desktop computers, notebook computers, personal digital devices,
 8   all back-up storage media or devices, and with any third-party cloud providers. Each
 9   responsive Document shall be produced in its entirety. In producing documents, if an
10   identical copy appears in more than one Person's files, You shall either (1) produce each
11   copy or (2) provide the names of each Custodian in the “Custodian” field.
12          14.    Documents not otherwise responsive to these requests shall be produced if
13   such documents concern the documents that are responsive to the requests or if such
14   documents are attached to documents called for by these requests and constitute routing
15   slips, transmittal memoranda, letters, emails, comments, evaluations, or similar materials.
16          15.    Your response to these Requests for Production should not be delayed if they
17   cannot be fully complied with by the date set for the presentation of documents for any
18   reason, including, but not limited to, the assertion of any privilege, interposition of any
19   objection, ongoing investigation, or current unavailability of documents. All available
20   documents should be produced on the date set for presentation, and any unavailable
21   documents should be produced as soon as they become available.
22          16.    These Requests for Production are deemed to be continuing in nature so as
23   to require that You supplement Your response if You obtain or discover additional
24   information or documents between the time of the initial response and the time of hearing
25   or trial herein. This paragraph shall not be construed to alter any obligation to comply with
26   all other instructions in these Requests for Production.
27

28
                                                 - 14 -
          Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 20 of 24



 1            17.    Plaintiff hereby expressly reserves the right to supplement these Requests for
 2   Production and to propound new requests, to the extent permitted by applicable law and
 3   rules.
 4            18.    In construing any request, instruction or definition, the singular form of a
 5   word shall include the plural and the plural form of a word shall include the singular.
 6            19.    The connectives “and” and “or” shall be construed disjunctively or
 7   conjunctively as necessary to bring within the scope of the request all documents that might
 8   otherwise be construed to be outside of its scope.
 9            20.    The terms “all” and “each” shall be construed as all and each, as necessary
10   to bring within the scope of the request all information that might otherwise be construed
11   to be outside
12   of its scope.
13            21.    Plaintiff is willing to meet and confer in good faith with respect to any
14   objections set forth by You.
15

16                                  RELEVANT TIME PERIOD
17            1.     The relevant Time Period for these Requests for Production shall be through
18   the date of production, unless otherwise specified.
19

20

21

22

23

24

25

26
27

28
                                                  - 15 -
         Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 21 of 24



 1                                            EXHIBIT 3
 2                                    METADATA FIELDS
 3                The production load files produced by You must contain the following
 4   metadata fields. Fields with an asterisk (*) are not required to be populated if they
 5   otherwise contain redacted material.
 6            Field Name                            Field Description
 7         BEGBATES             The first Bates number as stamped on the production
 8                              image
 9         ENDBATES             The last Bates number as stamped on the production
10                              image
11         BEGATTACH            The first Bates number of the first document in a
12                              family
13
           ENDATTACH            The last Bates number of the last document in a family
14
           ATTACH               The number of attachments in a family
15
           COUNT
16
           CUSTODIAN            The individual or organization (e.g. company name)
17
                                from whom the document was collected
18
           RECORD TYPE          The type of document (e.g., Email, Attachment, Edoc)
19
           FILE                 The file extension of the document (e.g., .pdf, .doc,
20
           EXTENSION            .xls, etc.)
21
           PATH*                The full file, folder, or directory structure from which
22
                                the document was collected.
23
           HASH MD5             The MD5 or SHA-1 hash value
24
           NATIVE PATH*         The path to the native file produced (e.g., Excel files)
25
           SUBJECT*             The subject line of an email
26
           DATE SENT            The date an email was sent (format: MM/DD/YYYY)
27
           TIME SENT            The time an email was sent
28
                                                 - 16 -
     Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 22 of 24



 1    TIME              The time an email was received
 2    RECEIVED
 3    FAMILY_DATE       The date of the parent document of the family to which
 4                      the document belongs
 5    TO                The name(s) and email address(es) of the recipient(s)
 6                      in the “To” line of an email
 7    FROM              The name and email address of the sender of an email
 8
      CC                The name(s) and email address(es) of the recipient(s)
 9
                        in the “CC” line of an email
10
      BCC               The name(s) and email address(es) of the recipient(s)
11
                        in the “BCC” line of an email
12
      AUTHOR            Any value populated in the author field in the file
13
                        properties of an electronic document
14
      TITLE*            The title of an electronic document.
15
      FILE NAME*        The filename of an electronic document
16
      FILE LENGTH       The size of an electronic document in bytes
17
      DATE      LAST The date an electronic document was last modified
18
      MODIFIED          (format: MM/DD/YYYY)
19
      TIME      LAST The time an electronic document was last modified
20
      MODIFIED
21
      CREATE DATE       The date an electronic document was created (format:
22
                        MM/DD/YYYY)
23
      CREATE TIME       The time an electronic document was created
24
      PAGE COUNT        The number of pages in a document
25
      TIME ZONE         Eastern Standard Time
26
27

28
                                       - 17 -
                   Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 23 of 24
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ 3DJH

&LYLO$FWLRQ1R 4:19-cv-00035 (RM/LAB)

                                                      3522)2)6(59,&(
                       7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3

           ,UHFHLYHGWKLVVXESRHQDIRU QDPHRILQGLYLGXDODQGWLWOHLIDQ\
RQ GDWH                                

           u ,VHUYHGWKHVXESRHQDE\GHOLYHULQJDFRS\WRWKHQDPHGSHUVRQDVIROORZV


                                                                                            RQ GDWH                                     RU

           u ,UHWXUQHGWKHVXESRHQDXQH[HFXWHGEHFDXVH
                                                                                                                                                        

           8QOHVVWKHVXESRHQDZDVLVVXHGRQEHKDOIRIWKH8QLWHG6WDWHVRURQHRILWVRIILFHUVRUDJHQWV,KDYHDOVR
           WHQGHUHGWRWKHZLWQHVVWKHIHHVIRURQHGD\¶VDWWHQGDQFHDQGWKHPLOHDJHDOORZHGE\ODZLQWKHDPRXQWRI
                                                  

0\IHHVDUH                                      IRUWUDYHODQG                              IRUVHUYLFHVIRUDWRWDORI                 0.00    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                                    6HUYHU¶VVLJQDWXUH



                                                                                                  3ULQWHGQDPHDQGWLWOH




                                                                                                     6HUYHU¶VDGGUHVV

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




           Print                       Save As...                   Add Attachment                                                              Reset
                  Case 4:19-cv-00035-RM-LAB Document 220 Filed 07/02/21 Page 24 of 24
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
